                        UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA
__________________________________________
                                             )
CURTIS WARNER, on behalf of himself          )
and all others similarly situated,           ) 18-cv-727-LCB-LPA
                                             )
                                 Plaintiff,  ) CLASS ACTION
      v.                                     )
                                             ) JURY TRIAL DEMANDED
                                             )
MIDLAND FUNDING, LLC, MIDLAND                )
CREDIT MANAGEMENT, INC., and                 )
SMITH DEBNAM NARRON DRAKE                    )
SAINTSING & MYERS, LLP,                      )
                                             )
                                 Defendants. )
__________________________________________)

               PLAINTIFF’S MOTION FOR EXTENSION OF TIME
              TO RESPOND TO DEFENDANTS’ MOTION TO SEAL

      Plaintiff Curtin Warner moves the Court, under Fed. R. Civ. P. 6(b) and LR

6.1(a), for an extension of time to serve his Opposition to Defendants’ Motion to Seal

(ECF#37), and in support thereof respectfully shows the Court that the time

originally prescribed for filing and service of such Opposition has not yet expired;

that Plaintiff’s Opposition is currently due on or before February 22, 2019; that

Plaintiff has not previously been granted an extension of time for filing his

Opposition; that counsel for Plaintiff consulted with Defendants’ counsel, who have

consented to the extension; and that Plaintiff’s counsel needs additional time to

prepare Plaintiff’s reply because it was necessary for him to travel out of state to

attend to a personal matter.




                                           1


      Case 1:18-cv-00727-LCB-LPA Document 40 Filed 02/21/19 Page 1 of 3
      WHEREFORE, Plaintiff respectfully asks the Court to issue an order

extending the time for filing Opposition to Defendants’ Motion to Seal for an

addition seven days, up to and including March 1, 2019.

      This the 21st day of February, 2019.


                                              /s/ Jonathan R. Miller
                                              Jonathan R. Miller
                                              N.C. State Bar No. 48224
                                              Law Office of Jonathan R. Miller, PLLC,
                                              d/b/a Salem Community Law Office
                                              301 N. Main Street, Suite 2412
                                              Winston-Salem, NC 27101
                                              Telephone: 336-837-4437
                                              Facsimile: 336-837-4436
                                              Email: jmiller@salemcommunitylaw.com

                                              Brian L. Bromberg
                                              Bromberg Law Office, P.C.
                                              26 Broadway, 21st Floor
                                              New York, NY 10004
                                              Tel: (212) 248-7906
                                              Fax: (212) 248-7908
                                              Email: brian@bromberglawoffice.com




                                          2


      Case 1:18-cv-00727-LCB-LPA Document 40 Filed 02/21/19 Page 2 of 3
                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document will
be electronically served on the following persons by the Court’s CM/ECF system:

                 Danielle Kara Greco

                 Ethan G. Ostroff

                 Caren D. Enloe

                 Laura E. Dean

                 Richard T. Boyette

                 Brian L. Bromberg

Dated:       Winston-Salem, NC
             February 21, 2019

                                                    /s/ Jonathan R. Miller
                                                    Jonathan R. Miller




                                         3


      Case 1:18-cv-00727-LCB-LPA Document 40 Filed 02/21/19 Page 3 of 3
